                    Case 3:18-cv-06175-SI Document 35 Filed 05/10/19 Page 1 of 2



 1   THOMPSON GARCIA
     ATTORNEYS AT LAW
 2   5776 Stoneridge Mall Road
     Suite 390
 3   Pleasanton, CA 94588
     Telephone: (510) 782-7580
 4   Facsimile: (925) 397-3042
 5
     JESSE J. GARCIA (CSBN 61223)
 6   AUSTIN M. THOMPSON (CSBN 229924)
     Attorneys for Plaintiffs,
 7   SINDY PADILLA and
     ENRIQUE MALDONADO PETINO
 8
 9
10
                                     IN THE UNITED STATES DISTRICT COURT
11
                          NORTHERN DISTRICT OF CALIFORNIA-SAN FRANCISCO
12
13   SINDY PADILLA, ENRIQUE                                      )         Case No.: 3:18-CV-06175-SI
     MALDONADO PETINO,                                           )
14                                                               )         STIPULATION TO EXTEND TIME
                         Plaintiffs,                             )         AND TO CONTINUE THE HEARING ON
15                                                               )         THE DEFENDANTS’ MOTION TO
     vs.                                                         )         DISMISS PLAINTIFFS’ FOURTH
16                                                               )         AMENDED COMPLAINT
     OAKLAND POLICE DEPARTMENT,                                  )
17   CITY OF OAKLAND, et al.,                                    )
                                                                 )
18               Defendant.                                      )
     _________________________________/                          )
19
               Sindy Padilla and Enrique Maldonado Petino, by and through his counsel, Jesse J.
20
     Garcia, and attorney, David A. Pereda, jointly stipulate as to the following:
21
               1.        To extend Plaintiffs time to respond to the Defendants’ motion to dismiss
22
     Plaintiffs’ Fourth Amended Complaint from May 10, 2019 to May 31, 2019;
23
               2.        To modify the Defendants’ time to reply accordingly, which reply will be
24
     due to be filed two weeks after Plaintiffs’ opposition is due, or by June 14, 2019; and
25
26
27
     Sindy Padilla, et al., vs. Oakland Police Dept., et al., Case No.: 3:18-CV-06175-SI
28   Stipulation & Proposed Order                                                                       1
                    Case 3:18-cv-06175-SI Document 35 Filed 05/10/19 Page 2 of 2



 1             3.        To reschedule the hearing date for the Defendants’ motion from June 7,
 2   2019, at 9:00 a.m. to June 28, 2019, also at 9:00 a.m.
 3
 4   Dated: May 10, 2019                                         Respectfully submitted,
 5
                                                                 /s/ Jesse J. Garcia
 6                                                               JESSE J. GARCIA
                                                                 Attorney for Plaintiffs
 7                                                               SINDY PADILLA and
                                                                 ENRIQUE MALDONADO PETINO
 8
 9   DATED: May 10, 2019
                                                                 /s/ David A. Pereda
10                                                               DAVID A. PEREDA
                                                                 Attorney for Defendants
11                                                               (Authorized to sign for Special
                                                                 Counsel on May 10, 2019)
12
13
14                                                  (PROPOSED) ORDER
15             To extend Plaintiffs time to respond to the Defendants’ motion to dismiss
16   Plaintiffs’ Fourth Amended Complaint from May 10, 2019 to May 31, 2019;
17             To modify the Defendants’ time to reply accordingly, which reply will be due to be
18   filed two weeks after Plaintiffs’ opposition is due, or by June 14, 2019; and
19             To reschedule the hearing date for the Defendants’ motion from June 7, 2019, at
20   9:00 a.m. to June 28, 2019, also at 9:00 a.m.
21             IT IS SO ORDERED.
22
23   DATED: _____________________
                                                                           HON. SUSAN ILLSTON
24                                                                         United States District Judge
25
26
27
     Sindy Padilla, et al., vs. Oakland Police Dept., et al., Case No.: 3:18-CV-06175-SI
28   Stipulation & Proposed Order                                                                         2
